Citation Nr: 1232753	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to April 23, 2011, a rating in excess of 30 percent from April 23, 2011, to May 23, 2012, and rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to December 1946 and from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is included in the claims folder.  

The Veteran's case was previously before the Board in April 2012.  At that time, the issue on appeal was characterized as entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to April 23, 2011, and a rating in excess of 30 percent from that date.  On remand, the Veteran's disability rating was increased to 50 percent, effective from May 23, 2012.  The issue on appeal has been re-characterized to reflect the staged increase.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 23, 2011, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level V hearing in the right ear and level IV in the left ear.

2.  From April 23, 2011, to May 23, 2012, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VI hearing in the right ear and level VII in the left ear.  

3.  From May 23, 2012, the Veteran's service-connected bilateral hearing loss has been manifested by level VIII hearing in the right ear and level IX hearing in the left ear.


CONCLUSION OF LAW

A disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to April 23, 2011 is not warranted; a disability rating in excess of 30 percent prior to May 23, 2012, is not warranted; a disability rating in excess of 50 percent from May 23, 2012, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board remanded an issue characterized as entitlement to a rating in excess of 20 percent from November 30, 2007, for bilateral defective hearing in May 2008.  The Veteran was granted the 20 percent rating by way of a rating decision dated in December 2007.  The Board determined that the Veteran had expressed disagreement with the rating action.  The RO was to issue a statement of the case (SOC) in response to the Veteran's disagreement.

The RO issued the SOC in November 2008.  The SOC found that there was no basis for a rating in excess of 10 percent from December 21, 2001, to November 30, 2007, and no basis for a rating in excess of 20 percent subsequent to November 30, 2007.  As the rating decision on appeal was issued in December 2007, the one-year period to appeal would expire during the 60-day period allowed for response to the SOC.  See 38 C.F.R. §§ 19.30, 20.302(b) (2008).  Thus, the Veteran had the full 60-day period in order to perfect an appeal.  There is no indication in the claims folder that the Veteran made any submission to the RO within the 60-day period or within the month thereafter.  Accordingly, the Board finds that the issue is not appeal.

The 20 percent rating, established by the rating decision of December 2007, was based on the results of a VA audiological examination provided to the Veteran on November 30, 2007.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:




HERTZ


Nov. 2007
1000
2000
3000
4000
Average
RIGHT
40
70
75
75
65
LEFT
45
70
75
90
70

The Veteran had speech recognition scores of 68 percent for the right ear and 76 percent for the left ear.  

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011). (The criteria used to evaluate hearing loss disabilities are unchanged from 2007 to the present).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

The Veteran's hearing was evaluated under the criteria provided in Table VI and Table VII.  The results of the audiometric testing established a level V hearing loss in the right ear and a level IV hearing loss in the left ear.  The assigned evaluation is determined by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The appropriate disability rating would be 10 percent as a result of the examination of November 2007.  

The RO afforded the Veteran a VA audiological examination in October 2008.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:




HERTZ


Oct. 2008
1000
2000
3000
4000
Average
RIGHT
40
80
75
85
70
LEFT
45
75
80
85
71

The Veteran had speech recognition scores of 88 percent for the right ear and 76 percent for the left ear.  In applying the same rating criteria as before, the Veteran had level III hearing loss in the right ear and level IV hearing loss in the left ear.  Thus, a 10 percent rating was applicable based on the schedular rating criteria.  See 38 C.F.R. § 4.85.

The RO issued a rating decision that proposed to reduce the Veteran's then-assigned 20 percent rating for service-connected bilateral hearing loss to 10 percent in November 2008.  The rating decision noted that the reduction would be based on clear and unmistakable error (CUE) in the rating decision of November 30, 2007.  The November 2007 rating decision wrongly granted a 20 percent rating when the applicable rating criteria established that no more than a 10 percent rating was warranted.  

The Veteran was given notice of the proposed reduction and provided with an opportunity for hearing in November 2008.  He did not respond to the notice.

The RO issued a rating decision to implement the reduction in March 2009.  The effective date of the reduction to 10 percent was as of July 1, 2009.  Notice of the rating action was provided to the Veteran in April 2009.  

The Veteran's current appeal stems from his disagreement with his established 10 percent disability rating for his service-connected bilateral hearing loss.  The Veteran contended in his notice of disagreement (NOD) that VA should consider "all the facts" and not just rely on the results of tests using headsets.  

The Veteran was afforded a VA audiology examination in December 2009.  The Veteran reported that his hearing loss affected his ability to communicate with others every day because he said speech was not clear to him.  
The results of audiometric testing were as follows:




HERTZ


Dec. 2009
1000
2000
3000
4000
Average
RIGHT
50
85
85
85
76
LEFT
50
80
85
85
75

The Veteran had speech recognition scores of 80 percent for the right ear and 88 percent for the left ear.  The assessment was moderate sensorineural hearing loss at 1000 Hertz and severe from 2000 to 4000 Hertz.  

The Veteran's 10 percent rating remained unchanged as demonstrated by the SOC issued in February 2010. 

The Veteran perfected his appeal in April 2010.  He maintained that VA had not conducted proper hearing tests in assessing his level of disability.  He said he had provided a copy of the movie "The Sting" and said that, without watching the movie he could not understand the story.  

VA treatment records for the period from November 2008 to November 2010 were associated with the claims folder.  The records relate to outpatient visits for the Veteran in the audiology clinic.  He was fitted with hearing aids in November 2008.  The Veteran was issued bilateral hearing aids later that same month.  The November 26th entry noted that the Veteran complained of hearing noise from computer air vents outside the sound booth.  The entry noted that the audiologist was able to alleviate much of the noise by reducing the mid-frequency gain.  A second "speech in noise" program, with more aggressive noise suppression, was added.  He was seen for adjustments in December 2008.  He still had complaints of background noise in what was said to be the tripilot.  He said he noticed this very much when turning his head in different directions and when standing under a fluorescent light.  Adjustments were made that were said to make some improvement.  

An entry from September 2009 noted that the Veteran was seen for a routine check.  It was noted that the Veteran said he experienced a buzzing sound when walking by particular street lights.  The entry recorded that this was a common problem with hearing aid users and no adjustment could be made for this.  In January 2010 the Veteran was seen for complaints involving intermittent operation of his right hearing aid.  The problem could not be duplicated in the clinic but the hearing aid was sent to the manufacturer.  A similar problem was reported in August 2010 with the hearing aid restored and re-issued to the Veteran that same month.  The Veteran needed a replacement hearing aid for his left ear in October 2010.  

An entry from November 2010 noted that the Veteran picked up his replacement hearing aid.  The Veteran was reported as not having any subjective changes in his hearing.  

The Veteran was afforded a VA audiology examination in April 2011.  The examiner noted the Veteran's noise exposure as a pilot during service.  The Veteran reported that he was not eligible for a commercial pilot's license when he got out of service because of his hearing loss.  The results of audiometric testing were as follows:




HERTZ


April 2011
1000
2000
3000
4000
Average
RIGHT
45
80
80
90
74
LEFT
50
80
85
85
75

The Veteran had speech recognition scores of 60 percent for the right ear and 68 percent for the left ear.  The assessment was mild to profound sensorineural hearing loss from 500-400 Hertz in the right ear and mild to severe sensorineural hearing loss from 500-4000 Hertz in the left ear.

The examiner also provided findings on the impact of the Veteran's disability on his occupation.  She said there was a significant effect.  She said the Veteran reported significant communicative difficulties related to his hearing loss.  He said that he did "fine one on one or in a quiet setting", but indicated that he "cannot understand any of the conversation" when in group settings or there was any background noise, such as restaurants, social gatherings, etc.  She said the Veteran reported that his difficulties with communication made him feel "very frustrated" and that he was "withdrawing and voiding social situations" due to the difficulty.  The Veteran also reported that he had significant difficulty understanding speech on the telephone.  The examiner stated that all of the communicative difficulties described by the Veteran were consistent with the severity of and configuration of his hearing loss.  The examiner stated that there were no effects on usual daily activities.

Based on the examination results of April 2011, the Veteran's disability rating was increased to 30 percent, effective from the date of the examination, April 23, 2011.

The Veteran responded to the increased rating by saying he wanted to continue his appeal.  He repeated his contention that the VA examinations did not comply with the applicable federal regulations found at 38 C.F.R. Part 4.

The Veteran submitted a statement in regard to the issue of tinnitus that was found to be raised as a new issue by the RO.  The Veteran responded in August 2011.  He again stated that VA had failed to test him with back and competing/confusing sounds.  He said he had submitted a DVD of a movie and asked that VA evaluate his hearing while watching the movie.

The Veteran was granted service connection for tinnitus by way of a rating decision dated in November 2011.  

The Veteran testified at a Board hearing in March 2012.  The Veteran began his testimony by addressing why he believed his disability warranted a rating in excess of 30 percent.  He said that in facing someone, one on one, even without hearing aids, he would hear fairly well.  He said that he could read lips.  He also said that he would have difficulty in doing so with the slightest distraction.  He noted that he was a retired pilot and attended weekly meetings.  He said he would "lose it" at such times and described himself as 9/10 deaf at that time.  He noted his previous submission of a DVD of "The Sting" and said that, without watching a movie, he could not understand what was going on.  He also testified that if he went out to dinner with more than four people, he would have problems.  

The Veteran's representative asked him if there had been any hearing change in the period from when his rating was reduced from 20 to 10 percent and then increased to 30 percent.  The Veteran said there was no change.  He repeated his assertion that he felt the VA hearing tests were unfair.  There was a discussion on the record of 38 C.F.R. § 4.10 that refers to functional impairment.  The Veteran did not believe VA had complied with the regulation in his testing.  The Veteran said that he did community work.  He described himself as an activist and would seek to contact proper authorities for issues involving his community.  He said he would try to arrange for one-on-one meetings for ease in conducting the meetings.  He said that his hearing aids did help him hear but he still had problems in certain settings.  

The Veteran said he did not know he could see a private audiologist and obtain evidence from such an examination.  He based his understanding on what he believed was VA's earlier failure to accept his Federal Aviation Administration (FAA) information from when he was private pilot many years ago.  He also felt that VA had not accepted the testimony of a friend in the past.  At that point in the hearing the Veteran was advised that the record could be held open for him to obtain a private audiology examination.  The Veteran said an examination by the same procedures would not benefit him.  He cited to VA's use of testing him with earphones.  He said he wanted to be tested under adverse conditions.  

The Veteran again referred to his prior FAA records and that FAA reduced his medical certificate in 1962.  The Veteran cited to the VA letter of May 2011 that provided notice of his rating increase.  He noted the use of the words severe hearing loss and wanted to know what that meant.  The Veteran was pointed to the regulations used in evaluating hearing loss, and he noted that he had seen them.  The Veteran asked if he could be tested by a private audiologist while listening to the movie and the results accepted.  It was explained to him that the results would be accepted but evaluating the results would depend on their being in keeping with the procedures for testing hearing loss found in the VA regulations.  The regulation applicable for possible extraschedular rating, 38 C.F.R. § 3.321(b)(1), was noted for the Veteran.

The Veteran submitted the results of a private audiology examination that were received at the Board in April 2012.  The evaluation was done at Scripps Memorial Hospital on March 22, 2012.  The results of audiometric testing presented measured decibel losses that were similar to those noted on multiple VA audiograms.  However, the Veteran's word recognition scores were lower than previously reported on VA examinations.  As the examination report did not indicate whether a controlled speech discrimination test, using the Maryland CNC word list, was done, clarification of that fact was sought on remand.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  

The Board remanded the case in April 2012.  In particular, the agency of original jurisdiction (AOJ) was requested to have the Veteran provide information in regard to the type of word list used for the private speech discrimination test in March 2012.  

The AOJ wrote to the Veteran in April 2012.  He was asked to provide evidence of treatment/evaluation for his hearing loss disability, to include from private sources as well as VA.  He was informed that he would be afforded a VA examination.

The Veteran was afforded a VA audiology examination in May 2012.  The examination report set forth the basic requirements for conducting a VA audiology examination.  The results of audiometric testing were as follows:





HERTZ


May 2012
1000
2000
3000
4000
Average
RIGHT
50
80
80
80
72
LEFT
50
80
80
85
74

The Veteran had speech recognition scores of 48 percent for the right ear and 44 percent for the left ear.  

Based on the results of the May 2012 VA examination, the Veteran's disability rating was increased to 50 percent, effective from the date of the examination - May 23, 2012.  This was done by way of a rating decision dated in July 2012.

The Veteran was issued a supplemental statement of the case (SSOC) that reviewed the evidence added to the record on remand.  A rating in excess of 50 percent was determined to not be warranted.

The Veteran submitted a response to the notice of his increased rating in August 2012.  The Veteran said that the evaluation of May 2012 was done without consideration of all of the facts in the file.  He also said that the examination of May 2012 was the first examination that was conducted with background noise interference.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As previously noted, evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. §4.85 Diagnostic Code 6100 (2011).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

The results of the audiometric studies do not allow for application of 38 C.F.R. § 4.86(a) or (b) for either ear at any time during the pendency of the appeal.  The results of the several audiograms clearly demonstrate that the Veteran did not have a loss of 55 decibels or more at each of the tested frequencies or a 30 decibel loss at 1000 Hertz and a loss of 70 or more decibels at 2000 Hertz.  Further, there has been no indication in the record that speech discrimination scores are not valid in evaluating this Veteran's hearing loss disability.  38 C.F.R. § 4.86(c).  Thus, the Veteran's disability will not be reviewed under Table VIa but through the application of Tables VI, VII.

In that regard, the Veteran had an average decibel loss of 65 in the right ear and 70 in the left ear with speech scores of 68 percent for the right ear and 76 percent for the left ear.  Such evidence results in level V hearing in the right ear and level IV in the left ear and no more than a 10 percent rating.

As to the results of the VA examination of October 2008 the Veteran had an average loss in the right ear of 70 decibels and 71 in the left ear.  His speech score was 88 in the right ear and 76 in the left.  Thus, the Veteran had level III hearing in the right ear and level IV hearing in the left - a 10 percent rating.

The results were similar with the VA examination of December 2009.  The Veteran had an average decibel loss of 76 in the right ear and 75 in the left ear.  His speech scores were 80 in the right ear and 88 in the left ear.  This equated to level IV hearing in the right ear and level III in the left.  Again, through Table VII, a 10 percent rating

In April 2011, the Veteran had an average decibel loss of 74 in the right ear and 75 in the left ear.  His speech scores were lower at this examination with 68 percent for the right ear and 60 percent for the left ear.  This resulted in level VI hearing for the right ear and level VII for the left ear and a 30 percent rating.  This rating was assigned, effective from the date of the examination, April 23, 2011.

The Board notes that the Veteran submitted evidence of the private audiology examination from March 22, 2012.  The examination showed a similar result for the average decibel loss for each ear as the several prior VA examinations.  One difference was that there was a lower speech recognition score for each ear.  However, as noted on remand, the Maryland CNC word list was not used for the speech testing.  Accordingly, VA cannot use the results of the evaluation in assigning a higher rating.  38 C.F.R. § 4.85(a).  Even if the Board were to use only the average decibel loss depicted by the audiogram, 76 decibels in each ear with the left ear satisfying the criteria of 38 C.F.R. § 4.86(a), there would be no increase in the Veteran's disability based on this audiogram.  38 C.F.R. § 4.85, Table VIa.

The Veteran's most recent VA audiology examination provided results that showed an average decibel loss of 72 in the right ear and 74 in the left ear.  The speech scores were 48 percent in the right ear and 44 percent in the left ear.  The results showed level VIII hearing loss in the right ear and level IX hearing loss in the left ear.  The combination of the levels, under Table VII, results in the 50 percent rating that was assigned to the Veteran.  

The assigned evaluations in this case are determined by mechanically applying the rating criteria to the certified test results.  Lendenmann.  As such there is no basis to establish a disability rating in excess of 10 percent prior to April 23, 2011; a disability rating in excess of 30 percent prior to May 23, 2012, or in excess of 50 percent after May 23, 2012.  

The Board has also considered whether the Veteran's disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

The Board is aware of the Veteran's complaints that he must read lips when in more than a small group or one-on-one situations to ensure he is correct in understanding the conversation and that he cannot understand a movie by sound alone.  Further, the Board has noted, as have the various examiners, the Veteran's complaints of hearing in background noise in public places such as restaurants and meeting rooms.  The Veteran is retired but involved in his community and is affiliated with a pilot's association.  He said he encountered difficulty in hearing people he had to deal with in his community work unless in one-on-one meetings or in a small group.  He also reported problems in hearing at his pilots' meetings.

However, a review of the VA outpatient entries that document the fitting and wearing of hearing aids notes that the Veteran is capable of hearing but with complaints.  He noted buzzing in his hearing aids when near certain types of lights that the treatment records reflect is a normal event.  The records also show adjustments to his hearing aids to reduce his complaints of background noise interfering with his hearing.  His increase in his disability ratings during the pendency of his review is recognition of a change in his disability.  The higher ratings reflect the objective demonstration of the increase in disability.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support ratings different than those already assigned.  See Lendenmann, supra.  

In this case, the schedular criteria are adequate to address the Veteran's level of disability throughout the appeal period.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The evidence of record is also sufficient for consideration of the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The above discussion addresses the Veteran's complaints and results of the findings of the multiple examinations and outpatient evaluations.  There is no objective evidence that any of the VA examinations were not conducted in accordance with the requirements found at 38 C.F.R. § 4.85(a).  Thus, the evidence of record is adequate to assess the Veteran's hearing loss disability.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting a disability rating in excess of those already assigned at any time during the pendency of the current appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO wrote to the Veteran in regard to his claim in November 2009.  The Veteran was advised of the evidence required to substantiate his claim for an increased rating.  He was also provided notice as to how VA determines disability ratings and effective dates.  The Veteran was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran provided numerous responses to rating actions taken in his case.  He put forth argument and evidence as to why his disability should be rated higher.  The Veteran testified at his Board hearing in March 2012 in support of his theory as to why his disability warranted a higher rating.  

The Board remanded the case for additional development in April 2012.  The Veteran was afforded a new examination and this lead to an even higher disability rating for the Veteran.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for an increased rating.  He was asked to submit evidence or identify evidence that the RO could obtain on his behalf.  He submitted his own lay statements and medical evidence in support of his claim and argued for why his rating should be increased.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  Relevant VA records were obtained and the Veteran submitted a private audiology examination.  The Veteran testified at a Board hearing, to include testimony and expressed his opinion as to how he should be tested for his disability and how his disability affected him.  He was afforded VA examinations in the development of his claim.  These examination reports contain sufficient evidence by which to evaluate the Veteran's hearing loss disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran asserted that VA had not properly tested his hearing loss disability over the years.  He argued that his speech should be tested against background noise to get a proper measure of his disability.  However, a review of the VA examination reports does not indicate that any of the examiners failed to comply with the requirements for how VA examines hearing loss disabilities - to include testing of speech in a sound controlled room.  See Martinak, 21 Vet. App. at 454.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to April 23, 2011, a disability rating in excess of 30 percent from April 23, 2011, to May 23, 2012, or disability rating in excess of 50 percent from May 23, 2012, for service-connected bilateral hearing loss is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


